Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00312-CV

                                          Maria VALDEZ,
                                             Appellant

                                                 v.

                           STATE FARM LLOYDS and Kevin O’Haver,
                                       Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2015CVF003538-D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 8, 2018

DISMISSED

           The parties have filed an agreed motion to dismiss the appeal, stating that they have

resolved the matters in controversy and Appellant Maria Valdez no longer wishes to pursue her

appeal. See TEX. R. APP. P. 42.1(a). The motion is granted, and this appeal is dismissed.

                                                  PER CURIAM